MEMORANDUM **
Fransisco Villa appeals his 60-month sentence and conviction by guilty plea to possession with intent to distribute marijuana in violation of 21 U.S.C. § 841(a)(1). Villa’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Villa did not file a pro se supplemental brief.
Counsel raises as potential issues, the district court’s denial of Villa’s request for reductions for minor role and over representation of criminal history. Counsel correctly concludes that because Villa was sentenced to the statutory minimum sentence, and was not eligible for a safety valve departure because of his criminal history category, these issues lack merit for appeal.
Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no other arguable issues for appeal. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.